COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  IN THE MATTER OF J. A. C., A                  §              No. 08-19-00042-CV
  JUVENILE,
                                                §                 Appeal from the
                       Appellant.
                                                §                65thDistrict Court

                                                §            of El Paso County, Texas

                                                §                 (TC# 1800828)

                                            §
                                          ORDER

       Pending before the Court is Appellant’s motion to dismiss his appeal pursuant to

TEX.R.APP.P. 42.2. On May 13, 2019, the Court notified Appellant’s counsel that a motion to

dismiss filed in a juvenile case must comply with Rule 42.1 and with this Court’s opinion issued

in In re E.J.E., 557 S.W.3d 615 (Tex.App.--El Paso 2017, opinion on motion). The motion is

defective because it is not supported by a written waiver of the juvenile’s right to appeal in

accordance with Section 51.09 of the Texas Family Code. The Court gave Appellant ten days to

correct the defect in the motion, but Appellant has not done so. Consequently, the motion to

dismiss the appeal the appeal is DENIED. Appellant’s brief is due to be filed no later than June

29, 2019.

       IT IS SO ORDERED this 30th day of May, 2019.



                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.